DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
No information disclosure statement(s) (IDS) submitted in the instant CON.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 9, 12, 8, 1, 2, 9, 10, 3, 4, 5, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 5, 2, 2, 8, 8, 10, 11, 9, 10, 11, of U.S. Patent No. 10,428,831, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Please see comparison table below, the underlined limitations do not correspond to the opposing claim set.

Instant Application 17/521,037
US Patent 10,428,831
Claim 1
Claim 1
A fan blade comprising: 





a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measurable between the leading edge portion and the trailing edge portion; 

a leading edge forming a plurality of steps including at least a first step, a second step and a last step along a length of the leading edge wherein each of the plurality of steps decreases in a width edge of the fan blade between the leading edge and the trailing edge portion; 








the plurality of steps including a first air contact surface, a second air contact surface, and a last air contact surface, wherein the first air contact surface corresponds to the first step, the second air contact surface corresponds to the second step, and the last air contact surface corresponds to the last step and are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the plurality of steps are each configured to create a vortex.
A high-volume, low-speed fan comprising: 

a fan blade mount affixed to an electromagnetic motor wherein the electromagnetic motor rotates in a single direction around an axis of rotation; 

a plurality of fan blades coupled to the fan blade mount each of the plurality of fan blades having a length measureable along a longitudinal edge of the fan blade and a width measurable along an end edge of the fan blade; 







a leading edge attached to the longitudinal edge of the fan blade, the leading edge comprising a first step, a second step, and a third step extending along a length of the leading edge at predetermined intervals, wherein a width of the first step is narrower than a width of the second step, and a width of the third step is narrower than the width of the second step, and 

a leading edge of each of the first step, the second step, and third step includes a straight portion positioned parallel to the longitudinal edge of the fan blade, and: 

the first step including a foremost edge surface, the second step including a foremost edge surface, and the third step including a foremost edge surface, wherein the foremost edge surface of the first step, the foremost edge surface of the second step, and the foremost edge surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 2
Claim 1
The fan blade of claim 1 wherein 




















each of the plurality of steps include a straight portion, wherein at least a first step straight portion, a second step straight portion, and a last step straight portion are parallel to each other.
A high-volume, low-speed fan comprising: 

a fan blade mount affixed to an electromagnetic motor wherein the electromagnetic motor rotates in a single direction around an axis of rotation; 

a plurality of fan blades coupled to the fan blade mount each of the plurality of fan blades having a length measureable along a longitudinal edge of the fan blade and a width measurable along an end edge of the fan blade; 

a leading edge attached to the longitudinal edge of the fan blade, the leading edge comprising a first step, a second step, and a third step extending along a length of the leading edge at predetermined intervals, wherein a width of the first step is narrower than a width of the second step, and a width of the third step is narrower than the width of the second step, and 

a leading edge of each of the first step, the second step, and third step includes a straight portion positioned parallel to the longitudinal edge of the fan blade, and: 

the first step including a foremost edge surface, the second step including a foremost edge surface, and the third step including a foremost edge surface, wherein the foremost edge surface of the first step, the foremost edge surface of the second step, and the foremost edge surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 9
Claim 5
The fan blade of Claim 2, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
The high-volume, low-speed fan of claim 4, wherein the leading edge is made of material, from the group consisting of graphite, fiberglass, extruded polymer, high-impact polystyrene, or carbon fiber.
Claim 12
Claim 2
The fan blade of Claim 2, wherein each of the first step, the second step, and last step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the last step is proportional to a total length of the leading edge of the fan blade.
The high-volume, low-speed fan of claim 1, wherein each of the first step, the second step, and the third step are configured to be an equal length along the leading edge of the fan blade such that each of the first step, the second step, and the third step is proportional to a total length of the leading edge of the fan blade.
Claim 8
Claim 2
The fan blade of Claim 1, wherein each of the first step, the second step, and the last step are configured to be an equal length along a leading portion such that each of the first step, the second step and the last step is proportional to an overall length of the leading edge of the fan blade.
The high-volume, low-speed fan of claim 1, wherein each of the first step, the second step, and the third step are configured to be an equal length along the leading edge of the fan blade such that each of the first step, the second step, and the third step is proportional to a total length of the leading edge of the fan blade.
Claim 1
Claim 8
A fan blade comprising: 

a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measurable between the leading edge portion and the trailing edge portion; 

a leading edge forming a plurality of steps including at least a first step, a second step and a last step along a length of the leading edge wherein each of the plurality of steps decreases in a width edge of the fan blade between the leading edge and the trailing edge portion; 







the plurality of steps including a first air contact surface, a second air contact surface, and a last air contact surface, wherein the first air contact surface corresponds to the first step, the second air contact surface corresponds to the second step, and the last air contact surface corresponds to the last step and are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the plurality of steps are each configured to create a vortex.
A fan blade comprising: 

a body portion having a hub side, an exterior side, a leading edge portion measurable along a longitudinal edge of the fan blade; 


a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measureable between the leading edge portion and the trailing edge portion; 

a leading edge comprising three steps along a length of the leading edge, wherein each step decreasing in a width edge of the fan blade between the leading edge and the trailing edge portion: 

each step is configured such that a ratio of a length of each step is proportional with respect to the length of the leading edge each of the first step, the second step, and third step include a straight portion positioned parallel to the longitudinal edge of the fan blade: and

the first step including an air contact surface, the second step including an air contact surface, and the third step including an air contact surface, wherein the air contact surface of the first step, the air contact surface of the second step, and the air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 2
Claim 8
The fan blade of claim 1 wherein 





















each of the plurality of steps include a straight portion, wherein at least a first step straight portion, a second step straight portion, and a last step straight portion are parallel to each other.
A fan blade comprising: 

a body portion having a hub side, an exterior side, a leading edge portion measurable along a longitudinal edge of the fan blade; 


a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measureable between the leading edge portion and the trailing edge portion; 

a leading edge comprising three steps along a length of the leading edge, wherein each step decreasing in a width edge of the fan blade between the leading edge and the trailing edge portion: 

each step is configured such that a ratio of a length of each step is proportional with respect to the length of the leading edge each of the first step, the second step, and third step include a straight portion positioned parallel to the longitudinal edge of the fan blade: and

the first step including an air contact surface, the second step including an air contact surface, and the third step including an air contact surface, wherein the air contact surface of the first step, the air contact surface of the second step, and the air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 9
Claim 10
The fan blade of Claim 2, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
The fan blade of claim 9, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
Claim 10
Claim 11
The fan blade of Claim 9, wherein a ratio of a width of the plurality of steps are proportional along the leading edge.
The fan blade of claim 10, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.
Claim 3
Claim 9
The fan blade of Claim 1, wherein the body portion is aluminum.
The fan blade of claim 8, wherein the body portion is aluminum.
Claim 4
Claim 10
The fan blade of Claim 1, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
The fan blade of claim 9, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
Claim 5
Claim 11
The fan blade of Claim 4, wherein a ratio of a width of the plurality of steps are proportional along the leading edge.
The fan blade of claim 10, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.



Claim 1, 2, 9, 10, 11, 12, 3, 4, 5, 6, 7, 8, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 8, 10, 11, 12, 13, 9, 10, 11, 12, 13, 13, of U.S. Patent No. 11,168,703, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Please see comparison table below, the underlined limitations do not correspond to the opposing claim set.

Instant Application 17/521,037
US Patent 11,168,703
Claim 1
Claim 8
A fan blade comprising: 

a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measurable between the leading edge portion and the trailing edge portion; 

a leading edge forming a plurality of steps including at least a first step, a second step and a last step along a length of the leading edge wherein each of the plurality of steps decreases in a width edge of the fan blade between the leading edge and the trailing edge portion; 






the plurality of steps including a first air contact surface, a second air contact surface, and a last air contact surface, wherein the first air contact surface corresponds to the first step, the second air contact surface corresponds to the second step, and the last air contact surface corresponds to the last step and are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 


the plurality of steps are each configured to create a vortex.
A fan blade comprising: 

a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measurable between the leading edge portion and the trailing edge portion; 

a leading edge comprising a plurality of steps along a length of the leading edge forming a first step, a second step and a third step wherein each of the first step, the second step and the third step decreases in a width edge of the fan blade between the leading edge and the trailing edge portion; 

each of the first step, the second step, and third the step include a straight portion, wherein the first step straight portion, the second step straight portion, and the third step straight portion are parallel to each other; the first step including a first air contact surface, the second step including a second air contact surface, and the third step including a third air contact surface, wherein the first air contact surface of the first step, the second air contact surface of the second step, and the third air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 2
Claim 8
The fan blade of claim 1 wherein 





















each of the plurality of steps include a straight portion, wherein at least a first step straight portion, a second step straight portion, and a last step straight portion are parallel to each other.
A fan blade comprising: 

a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; 

the body portion having a width measurable between the leading edge portion and the trailing edge portion; 

a leading edge comprising a plurality of steps along a length of the leading edge forming a first step, a second step and a third step wherein each of the first step, the second step and the third step decreases in a width edge of the fan blade between the leading edge and the trailing edge portion; 

each of the first step, the second step, and third the step include a straight portion, wherein the first step straight portion, the second step straight portion, and the third step straight portion are parallel to each other; the first step including a first air contact surface, the second step including a second air contact surface, and the third step including a third air contact surface, wherein the first air contact surface of the first step, the second air contact surface of the second step, and the third air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.
Claim 9
Claim 10
The fan blade of Claim 2, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
The fan blade of claim 8, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
Claim 10
Claim 11
The fan blade of Claim 9, wherein a ratio of a width of the plurality of steps are proportional along the leading edge.
The fan blade of claim 10, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.
Claim 11
Claim 12
The fan blade of Claim 2, wherein the first step of the plurality of steps is positioned along the leading edge closest to the centerline and a last step is positioned along the leading edge furthest to the centerline.
The high-volume, low-speed fan of claim 8, wherein the first step is positioned along the leading edge closest to the centerline and the third step is positioned along the leading edge furthest to the centerline.
Claim 12
Claim 13
The fan blade of Claim 2, wherein each of the first step, the second step, and last step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the last step is proportional to a total length of the leading edge of the fan blade.
The high-volume, low-speed fan of claim 12, wherein each of the first step, the second step, and third step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the third step is proportional to a total length of the leading edge of the fan blade.
Claim 3
Claim 9
The fan blade of Claim 1, wherein the body portion is aluminum.
The fan blade of claim 8, wherein the body portion is aluminum.
Claim 4
Claim 10
The fan blade of Claim 1, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
The fan blade of claim 8, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
Claim 5
Claim 11
The fan blade of Claim 4, wherein a ratio of a width of the plurality of steps are proportional along the leading edge.
The fan blade of claim 10, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.
Claim 6
Claim 12
The fan blade of Claim 1, wherein the first step of the plurality of steps is positioned along the leading edge closest to the centerline and a last step is positioned along the leading edge furthest to the centerline.
The high-volume, low-speed fan of claim 8, wherein the first step is positioned along the leading edge closest to the centerline and the third step is positioned along the leading edge furthest to the centerline.
Claim 7
Claim 13
The fan blade of Claim 6, wherein each of the first step, the second step, and last step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the last step is proportional to a total length of the leading edge of the fan blade.
The high-volume, low-speed fan of claim 12, wherein each of the first step, the second step, and third step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the third step is proportional to a total length of the leading edge of the fan blade.
Claim 8
Claim 13
The fan blade of Claim 1, wherein each of the first step, the second step, and the last step are configured to be an equal length along a leading portion such that each of the first step, the second step and the last step is proportional to an overall length of the leading edge of the fan blade.
The high-volume, low-speed fan of claim 12, wherein each of the first step, the second step, and third step are configured to be an equal length along the leading edge portion of the fan blade portion such that each of the first step, the second step, and the third step is proportional to a total length of the leading edge of the fan blade.



Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
The term “aligned” based off the root word “align” is understood to require abutting alignment
https://www.merriam-webster.com/dictionary/aligned


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8 add oxford comma between “step and” to improve clarity
Claim 4
L2 remove comma between “material, from” to improve clarity
Claim 9
L2 remove comma between “material, from” to improve clarity
Claim 13
L1 reword “having” to improve the clarity due to grammar
Claim 14
L10 add oxford comma between “step and” to improve clarity
L13, 15 amend “a first distance … a second distance” to improve clarity
L17 amend “[[4]]four” to improve clarity by spelling out a number that is less than ten and that is not referencing another claim
The instant objection is extended to all other numeric numbers that are less than ten while also not referencing a claim number.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8, 11, 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
L2 “the centerline” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2 “a last step” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent claim element or if the cited limitation depends upon “a last step” of claim 1 L8
Claim 8
L2 “a leading portion” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent claim element or if the cited limitation is a typographical error and should depend upon “a leading edge portion” of claim 1 L5-6 or “a leading edge” of claim 1 L7
Claim 11
L2 “the centerline” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2 “a last step” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent claim element or if the cited limitation depends upon “a last step” of claim 1 L8
Claim 14
L1 “the leading edge” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3 “a fan blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent claim element or if the cited limitation depends upon line 1
L13 “the velocity of the vortex” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L16 “the length of the fan blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L17 “generating a velocity of the vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining the vortex generated in line 10.
Claim 15
L1-2 “generating a velocity of the vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is impossible to determine, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining one of the possibly generated vortex from claim 14.
Claim 16
L1-2 “generating a vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is impossible to determine, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining one of the possibly generated vortex from claim 14.
Claim 17
L1-2 “generating a velocity of the vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is impossible to determine, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining one of the possibly generated vortex from claim 14.
Claim 18
L1-2 “generating a velocity of the vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is impossible to determine, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining one of the possibly generated vortex from claim 14/15.
Claim 19
L1-2 “generating a velocity of the vortex” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is impossible to determine, as it is unknown if the cited limitation is a new vortex being generated or if the cited limitation is further defining one of the possibly generated vortex from claim 14/16.
Claims dependent on a rejected claim are rejected based on dependency.


Allowable Subject Matter
Claim 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), Double Patenting, and formal matters, set forth in this Office action.
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the plurality of steps including a first air contact surface, a second air contact surface, and a last air contact surface, wherein the first air contact surface corresponds to the first step, the second air contact surface corresponds to the second step, and the last air contact surface corresponds to the last step and are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and the plurality of steps are each configured to create a vortex.” in combination with the remaining limitations of the claim.
Claim 14
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “generating a vortex along the first step, the second step and a third step along the leading edge of the fan blade; … measuring the velocity of the vortex at a distance from the centerline of the fan blade; measuring the velocity of the vortex at a distance in a direction perpendicular to the length of the fan blade; and generating a velocity of the vortex measuring 4 miles per hour as measured at a point located at a distance of 9 feet from the centerline and a distance of 15 feet in a direction perpendicular to the length of the fan blade.” in combination with the remaining limitations of the claim.
Boyd (US 6,244,821) is identified as being the closest prior art reference. Boyd discloses (C3L40-54, Claim 1,15,25) that it is known to have a ceiling fan that produces air flow of 3-5 mph at a distance of 10 feet below the fan. Boyd fails to disclose generating a vortex at the first/second/third leading edge steps, nor actively measuring the vortex air flow at the particularly claimed individual point(s) in space.
Claims 2-13, 15-19 would be allowable over art based on dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,244,821 to Boyd: as discussed in the Allowable Subject Matter section
JP 2006-009699 from Nakaoka: 
US 6,082,868 to Carpenter: see Fig20/21 for stepped fan blade
US 329,822 to Bruignac: two step blade
US 8,764,403 to Greenblatt:  see Fig3g
US 5,944,486 to Hodgkins: see Fig 1
EP 2,397,783 and EP 2,397,784 to Giorgio: see Fig1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745